Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 2/18/2022 have been considered.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 7, paragraphs 2-3 of the Remarks, filed 2/18/2022, with respect to claims 17-20 have been fully considered and are persuasive in light of the amended claims 17-20.  The 35 U.S.C. 101 rejection of claims 17-20 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a device, comprising:
“wherein the first edge device is operated by a network provider and is proximate to a core network device that is also operated by the network provider, wherein operation of the first network edge cloud instance is based on instructions received via a network device associated with a network provider identity corresponding to the network provider, and wherein the operation of the first network edge cloud instance enables control over performance of the first network edge cloud instance; and 


The present application also relates to a method, comprising:
“wherein the first edge device is proximate to a core network device, and wherein operator input associated with a network provider entity directly enables control over operation of the first network edge cloud instance;
determining, by the system, a first property of a second network edge cloud path that is different from a second property of the first network edge cloud path based on a second network edge cloud path metric for a second network edge cloud path;
selecting, by the system, the second network edge cloud path based on the first property; and
initiating, by the system, a change to the first network edge cloud path based on the second network edge cloud path” in combination with other recited elements in claim 12.

The present application also relates to a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
“wherein the first edge device is proximate to a core network device, wherein the processor is comprised in the core network device, wherein operational control of the first network edge cloud instance is based on operator input received via the core network device, and 
in response to determining a difference between a first performance of the first network edge cloud path and a second performance of at least a portion of a second network edge cloud path, selecting the second network edge cloud path based on the difference; and
causing an adaptation of the first network edge cloud path based on the second network edge cloud path” in combination with other recited elements in claim 17.

	The closest prior art, Chan et al. (US Publication 2020/0153752 A1), teaches a cloud edge network in which the amount of the input data captured at the edge device exceeds a threshold.  If the threshold is exceeded, it will trigger migration of certain cloud-based functionality to the network edge and selection of some portion of the input data for processing at the network edge using the migrated functionality.  A cloud data flow is formed between an end user device and an edge device.  The edge device further supports a data flow path to the plurality of cloud computers.   

	A second prior art, Agarwal et al. (US Publication 2020/0344297 A1), teaches using an user interface application with user defined logic to perform uploading of data from an edge server to cloud resources.

	However, Chan and Agarwal, when either taken alone or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the present application allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471